Case 1:20-cv-10148-GBD Document 18 Filed 03/10/21 Page 1 of 1

ab

 

wn
ree MECN SG MOE SE.
Ae rnanecnanet tame ae :

   
   

UNITED STATES DISTRICT COURT \ re OMEN ot

SOUTHERN DISTRICT OF NEW YORK

| GRACIELA DONCOUSE,

 

 

Plaintiff,

 

-against- : ORDER

EAST VILLAGE DENTAL ASSOCIATE PLLC., 20 Civ. 10148 (GBD)

AND RAE REALTY HOLDING, LLC,

 

Defendants.

GEORGE B. DANIELS, United States District Judge:

 

The March 11, 2021 initial conference is adjourned to May 27, 2021 at 9:30 a.m.

Dated: March 10, 2021
New York, New York

SO ORDERED.

‘y a ,
Kuan 5 Doiwke

COREE B. DANIELS
nite tates District Judge

 

 

 
